Appeal by defendant, as limited by his briefs, from (1) a *473sentence of the County Court, Orange County (Ritter, J.), imposed February 3,. 1983, upon his conviction of criminal possession of a weapon in the third degree and unauthorized practice of medicine, upon his plea of guilty, the sentence being a term of imprisonment of one year and a term of probation of five years, and (2) a sentence of the County Court, Rockland County (Edelstein, J.), imposed March 21,1983, upon his conviction of unlawful practice of dentistry (three counts), and criminal impersonation in the second degree (three counts), upon his plea of guilty, the sentence being a term of imprisonment of one year to run consecutively with the sentence imposed in Orange County. Sentence imposed February 3,1983, affirmed. The case is remitted to the County Court, Orange County, for further proceedings pursuant to CPL 460.50 (subd 5). Sentence imposed March 21,1983 reversed, on the law and as a matter of discretion in the interest of justice, and matter remitted to the County Court, Rockland County, for further proceedings consistent herewith. In view of the relevant information before this court, the interest of justice would be furthered by modifying the sentence imposed on March 21,1983, so that the one-year period of imprisonment will run concurrently with the sentence imposed in Orange County (Penal Law, § 70.25). We view this case as an appropriate one for this court to substitute its discretion for that of the sentencing court (see People v Thompson, 60 NY2d 513; People v Suitte, 90 AD2d 80). Defendant must be sentenced in accordance with CPL 380.20 which requires that sentence be pronounced on each count upon which he was convicted. Therefore we remit for resentencing in accordance herewith (see People v Charles, 98 AD2d 780; People v Licitra, 84 AD2d 539). Mangano, J. P., Gibbons, Weinstein and Brown, JJ., concur.